Name: Council Regulation (EU) NoÃ 572/2011 of 16Ã June 2011 amending Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: international affairs;  politics and public safety;  economic conditions;  Africa;  civil law
 Date Published: nan

 17.6.2011 EN Official Journal of the European Union L 159/2 COUNCIL REGULATION (EU) No 572/2011 of 16 June 2011 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Decision 2011/137/CFSP, as amended by Council Decision 2011/332/CFSP (2), provides for a specific derogation in relation to the freezing of the assets of certain entities (ports). (2) It is appropriate to ensure the continuation of humanitarian operations and of the provision of materials and supplies for essential civilian needs, as well as operations necessary for evacuations from Libya. (3) These measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) In view of the gravity of the situation in Libya and in accordance with Decision 2011/137/CFSP, additional entities should be included in the list of persons and entities subject to restrictive measures set out in Annex III to Council Regulation (EU) No 204/2011 (3). (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 204/2011 is hereby amended as follows: 1. Article 8a is replaced by the following: Article 8a By way of derogation from Article 5, the competent authorities in the Member States, as listed in Annex IV, may authorise the release of frozen funds or economic resources belonging to persons, entities or bodies listed in Annex III, or the making available of certain funds or economic resources to persons, entities or bodies listed in Annex III, under such conditions as they deem appropriate, where they consider it necessary for humanitarian purposes, such as the delivery and facilitation of delivery of humanitarian aid, the delivery of materials and supplies necessary for essential civilian needs, including food and agricultural materials for its production, medical products and the provision of electricity, or for evacuations from Libya. The Member State concerned shall inform other Member States and the Commission of authorisations made under this Article within 2 weeks of the authorisation.; 2. the following Article is inserted: Article 10a By way of derogation from Article 5(2), the competent authorities in the Member States, as identified on the websites listed in Annex IV, may authorise the making available of certain funds or economic resources to port authorities listed in Annex III in relation to the execution, until 15 July 2011, of contracts concluded before 7 June 2011, with the exception of contracts relating to oil, gas and refined oil products. The Member State shall inform other Member States and the Commission of authorisations made under this Article within 2 weeks of the authorisation.. Article 2 The entities listed in the Annex to this Regulation shall be added to the list set out in Annex III to Regulation (EU) No 204/2011. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 53. (2) OJ L 149, 8.6.2011, p. 10. (3) OJ L 58, 3.3.2011, p. 1. ANNEX Entities referred to in Article 2 Name Identifying information Reasons Date of listing Port authority of Tripoli Port Authority: Socialist Ports Company (in respect of the operation of the port of Tripoli) Tel. +218 21 43946 Under the control of the Qadhafi regime 7.6.2011 Port authority of Al Khoms Port Authority: Socialist Ports Company (in respect of the operation of the port of Al Khoms) Tel. +218 21 43946 Under the control of the Qadhafi regime 7.6.2011 Port authority of Brega Under the control of the Qadhafi regime 7.6.2011 Port authority of Ras Lanuf Port Authority: Veba Oil Operations BV Address: PO Box 690 Tripoli, Libya Tel. +218 21 333 0081 Under the control of the Qadhafi regime 7.6.2011 Port authority of Zawia Under the control of the Qadhafi regime 7.6.2011 Port authority of Zuwara Port Authority: Port Authority of Zuwara Address: PO Box 648 Port Affairs and Marine Transport Tripoli Libya Tel. +218 25 25305 Under the control of the Qadhafi regime 7.6.2011